DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claim(s) 1, 2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,684,375 Granqvist in view of CN 10870151 A Kupcu et al (for examination purposes the examiner has relied upon the provided English translation).
2:	As for Claim 1, Granqvist teaches in Claim 1 and depicts in Figure 1 A pulse generator (source of high frequency pulses) comprising: a first counter (Figure 1, reference PC) configured to determine a phase of a pulse to be outputted and used for distance measurement to a distance measurement target using an input signal (Column, 2, Lines 30-61 and Claim 1) and a second counter (Figure 1 upper counter) configured to determine a frequency of the pulse using the input signal. Granqvist depicts in Figure 3 and teaches in Column 4, Lines 20-47 wherein the pulse is supplied to a pixel (phototube). However, Granqvist teaches the use of a phototube for the pixel and does not teach wherein the pixel includes at least one transistor.
Kupcu et al teaches on Page 6, Lines 42-52 and Page 11, Lines 18-22 a time of flight camera and teaches it is advantageous to us a pixel including at least one transistor in order to improve the accuracy of the distance value of the TOF device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pixel structure including transistors of Kupco et al for the pixel structure of Granqvist in order to improve the accuracy of the distance value of the TOF device.
3:	As for Claim 2, Granqvist depicts in Figure 3 and teaches in Column 4, Lines 20-47 wherein the pulse is supplied (modulator) to a light source (LS).
4:	As for Claim 4, Granqvist depicts in Figure 2 and teaches on Column 3, Line 64 thru Column 4, Line 19 wherein the second counter is provided in a succeeding stage of the first counter (dependent on switch status of SW 3 and SW 4).
5:	As for Claim 5, Granqvist depicts in Figure 2 and teaches on Column 3, Line 64 thru Column 4, Line 19 wherein the first counter is provided in a succeeding stage of the second counter (dependent on switch status of SW 3 and SW 4).
6:	As for Claim 6, Granqvist teaches on Column 1, Lines 53-67 wherein the pulse generator is used in a distance measurement sensor (distance measuring instrument) of an indirect type.
7:	As for Claim 7, Granqvist teaches in Claim 1 and depicts in Figure 1 and Column 4, Lines 12-57 A signal generation apparatus comprising: a first pulse generator (light modulator) configured to generate a pulse to be supplied to a light (LS) source that irradiates light upon a distance measurement target; and a second pulse generator (SR) configured to generate a pulse to be supplied to a pixel (PT) that receives light reflected by the distance measurement target, wherein each of the first and second pulse generators includes a first counter (C) configured to determine a phase of the pulse (PD) to be outputted and used for distance measurement of the distance measurement target using the input signal, and the second counter (C2) configured to determine a frequency of the pulse using the input signal. However, Granqvist teaches the use of a phototube for the pixel and does not teach wherein the pixel includes at least one transistor.
Kupcu et al teaches on Page 6, Lines 42-52 and Page 11, Lines 18-22 a time of flight camera and teaches it is advantageous to us a pixel including at least one transistor in order to improve the accuracy of the distance value of the TOF device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pixel structure including transistors of Kupco et al for the pixel structure of Granqvist in order to improve the accuracy of the distance value of the TOF device.
8:	As for Claim 8, Granqvist teaches on Column 3, Lines 64-Column 4, Line 19 and depicts in Figure 3 wherein a setting of the phase for the first pulse generator and a setting of the phase for the second pulse generator are settings different from each other. Granqvist teaches the phase can be changed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
December 12, 2022